Citation Nr: 1728313	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a mechanical lumbar spine disability.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1981 to June 1981, from September 1997 to May 1998, and from January 2003 to July 2007, with additional periods of service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Board denied the Veteran's claim for an initial rating in excess of 10 percent disabling.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims ("Court").  In a June 2016 Joint Motion for Remand, the Court vacated the Board's denial and remanded this issue.  In December 2016, the Board remanded this case again for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected lumbar spine disability, taking into consideration pain and repetitive motion, was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a mechanical lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Lumbar Spine Disability

Legal Criteria

The Veteran is currently evaluated under the criteria of Diagnostic Code (DC) 5237, for a lumbar spine disability.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Normal range of motion (ROM) of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a  (Plate V) (2016); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016) (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion). 

Under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome (IVDS), in pertinent part, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5237, Note 1 (2016). 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Pain without accompanying functional limitation cannot serve as the basis for a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran's mechanical lumbar spine disability is currently rated as 10 percent disabling. The Veteran stated in February 2010 that he wore a back brace at work and had to take medication for his back disability.  The Veteran further stated that he cannot bend or lift anything over five pounds without pain.

To warrant the next higher, 20 percent rating, the evidence must show that the Veteran has forward flexion of the thoracolumbar spine to greater than 30 degrees but less than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The Veteran was afforded a VA examination in December 2007.  The examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no ankylosis of the cervical or thoracolumbar spine.  In this examination, the Veteran refused lumbar spine range of motion testing because he was afraid of a flare-up of his spine.

The Veteran was afforded another VA examination in May 2014.  The Veteran reported flare-ups that lasted two to three days.  During those flare-ups, the Veteran stated that he had a hard time getting out of bed and was unable to work until the pain was less severe.  The Veteran's forward flexion of his lumbar spine ended at 70 degrees, with painful motion beginning at 60 degrees.  The total range of motion for the Veteran's thoracolumbar spine was 130 degrees with pain and 140 degrees without pain.  After repetitive motion testing, the Veteran's forward flexion ended at 75 degrees and the total range of motion was 145 degrees.  The examiner noted that the Veteran did have functional loss of the thoracolumbar spine due to less movement than normal and pain on movement.  The examiner noted that the Veteran did have localized tenderness to palpation for joints of the thoracolumbar spine.  The examiner also noted that the Veteran had guarding or muscle spasm of the thoracolumbar spine, but that it did not result in abnormal gait or spinal contour.  The examiner opined that the Veteran did not have IVDS of the thoracolumbar spine.  

In the May 2014 examination, the examiner was asked the question, in the context of functional loss and additional limitation in range of motion, "would you opine that pain, weakness, fatigability, or incoordination significantly limit range of motion and/or functional ability either during flare-ups or when the joint is used repeatedly over a period of time?"  In response, the examiner checked the box that stated, "it is not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  The examiner went on to state, in another section of the examination, that during a flare-up, the Veteran would likely have little functional range of motion.  The Veteran would likely have difficulty, but would be able to take care of bowel, bladder, and bathing functionally.  The examiner stated that the Veteran would likely have difficulty getting dressed, driving, and performing sitting or standing for more than brief periods of time.

The Veteran was again afforded a VA examination in March 2017.  The Veteran's thoracolumbar forward flexion ended at 70 degrees.  The total range of motion for the Veteran's thoracolumbar spine was 220 degrees.  There was pain on forward flexion, but no pain associated with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  The examiner found no ankylosis of the spine.  The examiner stated that the Veteran did not have IVDS of the thoracolumbar spine.  The examiner noted that there was no pain on passive range of motion testing and no evidence of pain when the joint is used in non-weight bearing.  The examiner stated the Veteran did not report flare-ups and that the Veteran did not report having any functional loss or impairment due to repetitive use.  The examiner also noted that the Veteran's limited range of motion did not contribute to functional loss.  The examiner also stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

The Board has reviewed the Veteran's medical records on file, including Houston VA records dated from January 2010 to May 2014.  The Board found nothing in these records to support a higher rating for the Veteran's lumbar spine disability.  The medical records were negative for any indication that the Veteran's forward flexion was greater than 30 degrees but less than 60 degrees, or the combined range of motion of the thoracolumbar spine was not greater than 120 degrees. March 2007 medical records showed that all range of motion for the Veteran's spine was normal.  The Veteran's medical records are free from indications of muscle spasms or guarding severe enough to result in an abnormal gain or abnormal spinal contour.   The Veteran's medical records are also free of any other range of motion testing that would result in a higher disability rating for the Veteran's service-connected disability.  Accordingly, the clinical evidence during this time period did not show any of the factors necessary for a rating in excess of 10 percent under 38 C.F.R. 
§ 4.71a, DC 5237.  

In the Veteran's examinations, all range of motion testing of his thoracolumbar spine falls within the criteria for a 10 percent disability rating.  In the March 2014 examination, the examiner noted that the Veteran did have pain on motion with forward flexion.  While forward flexion without pain ended at 70 degrees, painful motion began at 60 degrees.  The Board notes that by itself, this is not enough to grant a rating in excess of 10 percent.  38 C.F.R. § 4.71a.  The Board also notes that after repetitive use testing, the Veteran's forward flexion ended at 75 degrees.

This case was returned to the Board in a JMR, in part to reconcile the May 2014 examiner's statements.  The Board does not find that the statements in the May 2014 examination were in conflict.  Rather, the Board sees the examiner's statement as to the likely outcome of a flare-up of the Veteran's lumbar spine disability as a detailed explanation as to the examiner's statement as to what may be the effects of the Veteran's reported flare-ups.  Looking at the evidence in favor of the Veteran and assuming that the symptoms and functional loss during a flare-up as reported by the examiner do occur, the Board notes that the Veteran's pain and functional loss have already been considered in the current rating and indeed is part and parcel of the 10 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Additionally, in order to clarify the May 2014 examiner's statements, the Veteran was afforded another examination for his lumbar spine in March 2017.  In this examination, the Veteran did not report any flare-ups.  The examiner noted that the Veteran did not suffer any functional loss due to his lumbar spine disability.  The examiner noted that the Veteran had back pain, but that it did not result in functional loss.  Additionally, pain, weakness, fatigability, and incoordination did not significantly limit functional ability.  Therefore, a higher rating in excess of 10 percent is not warranted.

Because the evidence shows no manifestation of intervertebral disc syndrome (IVDS), the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes. 

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's medical records do not indicate that any other diagnostic code would be applicable to the Veteran's service-connected disability.  The Veteran does not have a vertebral fracture or dislocation, sacroiliac injury and weakness, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Therefore, the Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  Total Disability Rating Based on Individual Unemployability

The May 2014 examiner noted that the Veteran reported flare-ups and that during those flare-ups, he could not go to work until the pain was less severe.  The examiner also noted that the Veteran's condition impacted his ability to work because the Veteran could not lift more than 10 pounds repeatedly and not more than 30 pounds at any one time.  March 2017 examiner stated that the Veteran's lumbar spine disability did impact his ability to work, but also stated that the impact was "none."  The examiner also noted that the Veteran has worked as a project manager since 2007.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the evidence shows that the Veteran's ability to work can be impacted by his lumbar spine disability, there is no evidence showing that this disability, or any of his other service-connected disabilities, render him unemployable.  Therefore, a TDIU is not warranted.


ORDER

An initial rating in excess of 10 percent for a lumbar spine disability is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


